Citation Nr: 0513538	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a disability of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1944.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board decision in March 2004 remanded the claim of 
entitlement to a rating in excess of 20 percent for a 
disability of the dorsal spine to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The case was 
recently returned to the Board for appellate consideration.

The record shows that in June 2004 the RO issued a rating 
decision that denied entitlement to service connection for 
discogenic disease and degenerative changes of the lumbar 
spine.  The RO provided notice to the veteran in July 2004 
and the record does not reflect that a notice of disagreement 
was filed with that decision.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the service-connected disability of the 
dorsal spine, though manifested by kyphosis, has not been 
productive of any current disablement or functional loss due 
to pain or other pathology.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a disability of the dorsal spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.14 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 
5285, 5291, 5295 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 (effective September 
26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim for 
increased ratings for a dorsal spine disability.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The October 2001 rating decisions, August 2002 statement of 
the case, and the February 2003 and June 2004 supplemental 
statements of the case, and VA letters apprised the veteran 
of the information and evidence needed to substantiate his 
claims for increase, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, in a June 2001 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  Additional duty to assist correspondence that 
the RO issued in October 2003 and April 2005 further 
emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disability at issue.  The June 2001 letter 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records and the record reflects that he 
identified additional evidence and either had VA request it 
or he provided it on his own after the RO hearing (Transcript 
at 9-10).  

As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was provided to the veteran prior to 
the initial AOJ adjudication and the timing of the notice 
does comply with the express requirements of the law as found 
by the CAVC in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the veteran 
provided additional evidence addressing the dorsal spine 
disability prior to the VA examination in 2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005) 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Accordingly, the veteran was 
provided VA examinations regarding the disability of the 
dorsal spine.  Although the representative argues that the 
examiner did not review the claims file and that as a result 
the case should be remanded again, the Board does not share 
that opinion.  That the examiner in 2004 reviewed the record 
should be apparent from the content of the report that refers 
to remote medical evidence and other information regarding 
the nature and extent of the spine disability.  The report 
supports an informed decision in the claim as it clearly 
differentiated the symptoms of nonservice-connected 
disability of the spine and the veteran's service-connected 
dorsal spine disability.  This was a crucial element not 
adequately addressed in the 2001 examination.  Thus the Board 
finds the examination report is adequate when read in its 
entirety and that it satisfied the directive in the remand 
order.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran was afforded two VA 
examinations and relevant private medical evidence was 
associated with the claims file.  Although the veteran 
recently questioned whether certain private treatment records 
were on file, the record shows that all evidence he submitted 
or identified was reviewed although the decisions at the RO 
may not have referred specifically to every record submitted 
in considering his claim.  VA's duty to assist the veteran in 
the development of the claim has been satisfied and the Board 
will turn to a discussion of the issue on the merits. 


Factual Background

The current 20 percent rating for the disability of the 
dorsal spine, assigned under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5291, 5295 and 5285, has been in 
effect continuously since October 1980 and is protected under 
the provisions of 38 C.F.R. § 3.951.  The veteran supported 
his claim for increase in March 2001 with a record of private 
medical treatment from several providers that referred to 
diagnoses of lumbar radiculopathy, spinal stenosis and 
spondylolisthesis for his low back pain complaints.  A report 
in August 2000 noted moderate limitation of the active range 
of motion of the lumbar spine with bilateral rotation limited 
25 percent.  A January 2000 report noted a 50 to 60 percent 
loss of flexion and extension.  In March 2000, J.K.B.A., 
M.D., reported the veteran had failed back syndrome status 
post laminectomy in 1997.  

On the VA examination in September 2001 the veteran 
complained of weakness and stiffness of the lumbosacral 
spine.  The radiology report showed degenerative changes and 
disc space narrowing at all levels of the lumbar spine and an 
old compression fracture at T12 and L1 levels.  The examiner 
reported slight spasm of the paraspinal muscles, 5/5 motor 
strength and reflexes diminished on the left lower extremity.  
The ranges of motion was flexion 50 degrees, extension 10 
degrees, left lateral flexion 20 degrees, right lateral 
flexion 15 degrees and rotation 25 degrees bilaterally.  The 
examiner stated the veteran denied injury to the low back and 
that the surgery performed several years ago may have been 
for other causes than his service-connected disability.  The 
examiner stated that age, injury and any number of etiologies 
could cause the disc to herniate.

At the RO hearing the veteran stated he was not being treated 
currently or doing physical therapy but took pain medication 
and had lower extremity numbness and limited motion of his 
back (Transcript 1, 3-5). 

R.M.K., M.D., reported in May 2003 that the veteran's 
problems included gait dysfunction primarily related to a 
worsening of cervical and lumbar spinal stenosis, and that he 
also had evidence of lumbar disc disease that contributed to 
this problem.  

The VA examiner in May 2004 noted the veteran stated chief 
complaint was difficulty ambulating and that his dorsal spine 
did not hurt but that his complaint was more on the lower 
lumbar spine.  The examiner stated the medical record review 
revealed lumbar radiculopathy, spinal stenosis and 
spondylolisthesis, and that the lumbar spine and numbness did 
not flare up.  For the thoracolumbar spine, the examiner 
reported kyphosis, paraspinal muscle spasm and no tenderness 
in the vertebral or sacroiliac joints.  The ranges of motion 
were forward flexion 70 degrees, backward extension 20 
degrees, lateral flexion 20 degrees bilaterally and lateral 
rotation 20 degrees bilaterally.  The examiner stated there 
was no additional limitation in the range of motion due to 
pain, weakness, fatigue or lack of endurance or 
incoordination after repetitive motion times four.  Motor and 
sensation were decreased in the left lower extremity.  The 
diagnoses were compression fracture of the dorsal spine, and 
discogenic disease and degenerative changes of the lumbar 
spine, status post laminectomy.

The examiner stated the veteran had no symptoms of the dorsal 
spine compression fracture and that the kyphosis was a sign 
of the dorsal spine disorder.  The veteran's complaints were 
due to lumbar radiculopathy and spinal stenosis symptoms of 
radiating pain when walking, and left leg weakness and 
numbness.  The examiner stated the lumbosacral spine 
disability was not likely due to or proximately due to or the 
result of the service-connected dorsal spine disorder and it 
was not permanently aggravated by the service-connected 
disorder or related to military service.  The examiner 
referred to the history of injury during service, examination 
findings in 1945 and 1947 that confirmed Scheuerman's 
disease.  The examiner stated this was not caused by injury 
nor did it cause leg pain when the veteran walked, or 
weakness or numbness of the left leg.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.


Rating Criteria for Spinal Disabilities Prior to September 
22, 2002

The rating schedule provides a 10 percent rating for severe 
or moderate limitation of motion of the dorsal spine and a 0 
percent rating for slight limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.

Under Code 5295, pertaining to lumbosacral strain, a 
20 percent rating may be assigned when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating is assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, Code 5295 (2004).

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a (2003).  

Under Code 5285, a 100 percent evaluation may be assigned for 
residuals of vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  A 60 percent 
evaluation may be assigned without cord involvement.  Lesser 
residuals are rated in accordance with definite limited 
motion or muscle spasm, a 10 percent evaluation should be 
added for demonstrable deformity of a vertebral body. 
38 C.F.R. § 4.71a (2003).

Under Code 5286 a 100 percent evaluation may be assigned for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, 60 percent at a favorable angle.  
38 C.F.R. § 4.71a (2003).

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The RO has assigned a 20 percent evaluation for the veteran's 
service-connected dorsal spine disability.  With application 
of the previous criteria under diagnostic code 5291 and 5285, 
the 20 percent evaluation, which is protected, appears to 
reflect the extent of the disability.  Under the prior 
version of the rating schedule the rating under Code 5291 
contemplated moderate or severe limitation of motion.  The 
veteran does not have intervertebral disc syndrome as a 
component of his service connected disability and the lumbar 
spine manifestations that currently predominate are not 
service-connected on any basis.  The recent VA examination 
was clear in that regard and those manifestations cannot be 
considered in the service-connected disability evaluation.  
See 38 C.F.R. § 4.14.

Thus, given that the recent VA examination clarified that the 
veteran had no symptoms referable to the dorsal spine, the 
Board finds there does not exist any basis upon which to 
predicate assignment of an increased evaluation.  The VA 
examiner specifically pointed out that the veteran's 
functional capacity was significantly impacted by his lumbar 
spine degenerative process with positive findings both on 
examination as well as on x-ray.  The examiner did not report 
fatigue, lack of endurance, weakness, and pain following 
repetitive motion.  Thus, the Board is unable to resort to 
such factors of functional impairment to consider a higher 
evaluation.  The revised criteria are of no benefit to the 
veteran in their application since the range of forward 
flexion was much greater than the level that would meet or 
more nearly approximate the criteria for the next higher 
evaluation.  Moreover, as noted above, the manifestations 
that are not related to the service-connected disability may 
not be used to support a higher disability evaluation for the 
dorsal spine, and as a result there is no objective evidence 
for a higher evaluation under an analogous rating scheme such 
as lumbosacral strain as it existed in the former rating 
scheme.  Accordingly, the Board finds that the evidentiary 
record does not support elevation to a higher rating when the 
findings from the two recent VA examinations are given a fair 
interpretation and application.



Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and considered the regulation in the 2001 rating 
decision; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability presented in this claim, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to render impractical 
the application of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his dorsal spine disability.  The 
Board finds that no evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a disability of the dorsal spine is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


